Judgment and order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in denying respondent’s cross motion to stay enforcement of the judgment confirming the arbitration award. The action pending in Buffalo City Court does not warrant the
*874issuance of a stay because the parties and issues in that action are distinct from those in the instant proceeding (see, Bennell Hanover Assocs. v Neilson, 215 AD2d 710, 711). Further, respondent failed to demonstrate the existence of exceptional circumstances warranting a stay (see, Matter of Coburn v Coburn, 109 AD2d 984, 985). (Appeal from Judgment and Order of Supreme Court, Erie County, Howe, J.—Arbitration.) Present—Denman, P. J., Green, Lawton, Wisner and Balio, JJ.